PER CURIAM:
In these consolidated cases, Johnny Lee Gore appeals the district court’s orders denying Gore’s motions to dismiss the indictment (No. 07-7381) and to disclose exculpatory evidence and present new evidence (No. 07-7445). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Gore, No. 4:01-cr-00627-CWH-9, 2007 WL 2749750 (D.S.C. Sept. 17 and 20, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.